Citation Nr: 0504678	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for synovitis of the 
right knee greater than 10 percent prior to April 10, 2003, 
and greater than 20 percent from June 1, 2003.

2.  Service connection for post-traumatic arthritis of the 
right hip secondary to service-connected synovitis of the 
right knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958.  This appeal is from December 2002 and October 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The former 
decision denied an increased rating for the right knee and 
secondary service connection for the right hip.  The latter 
decision awarded a temporary total rating for convalescence 
from right knee surgery performed during the pendency of the 
appeal, which is not at issue, and increased the schedular 
rating of the right knee synovitis to 20 percent following 
termination of the temporary total rating.

The issue of increased rating for the right knee is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

There is no evidence of record that a service-connected 
disease or injury caused or aggravated disability associated 
with the veteran's post-traumatic arthritis of the right hip.


CONCLUSION OF LAW

Disability associated with post-traumatic arthritis of the 
right hip is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

"[D]isability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2004).  The disability 
can result from a condition caused by a service-connected 
disease or injury or from the aggravation by a service-
connect disease or injury of a condition it did not cause.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran initiated this claim with a statement that his 
service-connected right knee has caused his right hip to 
deteriorate.  He reiterated the opinion at a September 2003 
hearing at the RO.

But for the veteran's two statements, there is nothing in his 
claims file that suggests his right hip arthritis is 
proximately do to or a result of a service-connected disease 
or injury.  No medical evidence of record suggests a 
relationship between the veteran's right knee and his right 
hip.

The veteran had VA compensation examinations in December 2002 
and October 2003.  He told each examiner of his hip pain.  He 
did not suggest a relationship between the right knee and the 
right hip. X-ray studies revealed severe arthritis, diagnosed 
as post-traumatic based on the absence of arthritis in the 
left hip.  Despite this information, neither examiner opined 
that there is a relationship between the knee and the hip.  
By convention, an examiner who believed the one was secondary 
to the other would articulate the diagnosis consistent with 
such an opinion.  The lack of a notation of one diagnosis 
secondary to another is persuasive that the examiners had no 
such opinion.

The veteran submitted a statement by the surgeon who operated 
on his right knee in March 2003.  It is silent regarding any 
relationship between the right knee and the right hip.

In short, the whole and only source of an opinion in the 
record of a relationship between the veteran's service-
connected right knee and his right hip is the veteran's 
statements.  The veteran has not claimed and the evidence 
does not show he has special medical training.  As a 
layperson without medical expertise to make medical diagnoses 
or findings of association between one condition and another, 
and VA cannot accept his medical opinion as medical evidence.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  VA cannot base 
an award of disability compensation on a lay medical opinion 
unsupported by an authentic medical opinion.  The 
preponderance of the evidence is against the veteran's claim, 
which must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA notified the veteran of the information and evidence 
necessary to substantiate his claim by letter of November 19, 
2002.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The notice advised the veteran of the 
information and evidence he was required to produce and of 
the information and evidence VA was obligated to attempt to 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice predated adjudication of the claim.  It did not 
literally instruct him to submit any evidence in his 
possession, 38 C.F.R. § 3.159(b), but it did advise him, as 
to private medical records, that he could "get them yourself 
and send them to us," as to all evidence, to "send us the 
evidence we need as soon a s possible," and again, as to all 
evidence, "Send the information describing additional 
evidence or the evidence itself."  No logic permits the 
exclusion of evidence in his possession.  VA gave the veteran 
complete and timely notice in this case.  VA provided the 
veteran forms to authorize VA to obtain medical evidence for 
him.  38 U.S.C.A. § 5102 (West 2002).

VA did not examine the veteran specifically to obtain a 
medical opinion whether the service-connected right knee 
caused or aggravated the right hip arthritis.  VA was not 
obligated to do so.  The November 2002 VA letter instructed 
the veteran in detail to provide evidence of a relationship 
between his claims disability and a service-connected 
disability.  The instruction unambiguously placed the burden 
on the veteran to produce a medical opinion or to notify the 
veteran of a source of such a medical opinion so VA could 
obtain it for him.  He did not.  The record on appeal lacks 
any document that can "indicate that the claimed disability 
or symptoms may be associated with . . . another service-
connected disability." 38 C.F.R. § 3.159(c)(4)(i)(C) (2004); 
Espiritu, 2 Vet. App. 492.  VA was not obligated to seek a 
medical opinion or examine the veteran specifically to 
address the secondary service connection issue in this case.

VA erroneously notified the veteran of a failure to receive 
medical evidence.  See 38 C.F.R. § 3.159(e) (2004).  The 
veteran's representative submitted two statements regarding 
submission of evidence.  On June 13, 2003, the representative 
wrote, "We are forwarding the medical statement from Dr. 
Downing in support of the captioned veteran's service-
connected claim for knee injury."  On June 18, 2003, the 
representative wrote, "We are forwarding the medical 
statement from Dr. Downing in support of the captioned 
veteran's service-connected claim."  In both instances, the 
letter referenced enclosures, which are of record.  The RO 
misread one or both statements as stating that the 
representative informed the RO "that Dr. Downing's reports 
were to follow."  There was no failure to obtain evidence, 
or, apparently, to submit evidence the veteran intended to 
submit.  The erroneous notice did not trigger any follow-up 
action by the veteran or his representative to ascertain the 
records VA's letter might have referenced.

In sum, VA discharged its obligations under the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).


ORDER

Secondary service connection for disability associated with 
post-traumatic arthritis of the right hip secondary to 
service-connected disease or injury is denied.


REMAND

The veteran's claim for increased rating of synovitis of the 
right knee is significantly underdeveloped.  The evidence of 
record raises more questions than it answers.  For example, 
how long did he have the symptoms that prompted him to obtain 
a private MRI and private surgery in March 2003.  The 
December 2002 VA examination gave an impression as an 
essentially normal, stable knee.  The veteran had surgical 
repair of a torn meniscus in March 2003.  Was there an acute 
injury?  Did the tear result from a chronic process 
associated with the service-connected synovitis?  The 
December 2002 VA examination reported the veteran's legs of 
even length.  The October 2003 examination reported the right 
leg as 1.5 cm. shorter.  How and when did the right leg 
become shorter?  The answers to these questions particularly 
bear on the rating of the knee prior to the March 2003 
surgery.  They could bear on the rating subsequent to the 
post-operative convalescence.

VA granted service connection for synovitis of the right knee 
in December 1963.  There is and was a diagnostic code for 
synovitis, see 38 C.F.R. § 4.71a,  Diagnostic Code 5024 
(2004).  It prescribes rating synovitis for limitation of 
motion.  VA initially rated the veteran under Diagnostic Code 
5024-5257, which, properly understood, means the veteran was 
rated for the disabling residuals of a disease, as when 
arthritis is rated for residual ankylosis.  See 38 C.F.R. 
§ 4.27 (2004).  In this case, the code would mean synovitis 
manifested by recurring subluxation or lateral instability.  
The December 2002 rating shows the disability rated as 
Diagnostic Code 5257-5024, which would mean recurrent 
subluxation or lateral instability rated for residual 
synovitis.  See 38 C.F.R. § 4.27.  The rating schedule 
authorizes rating by analogy when a service-connected 
condition is not listed in the rating schedule, but synovitis 
is, so there is no authority for rating by analogy.  The 
pathology informing this rating is unascertainable from the 
evidence of record, which includes no finding of instability.

The decision in this case would be better informed if VA had 
all of Dr. Downing's records, so we could determine the 
status of the knee from as long before the March 2003 surgery 
as possible, and if the veteran had a VA examination that 
produced a report responsive to the questions set forth 
above.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from John F. Downing, M.D., 
1290 Summer St., Suite 4400, Stamford, CT 
06905, all available records on the 
veteran's right knee, from as long before 
the March 2003 surgery to as long after 
the surgery as are available, including 
office and surgical notes and reports.  
Associate any information obtained with 
the claims file.

2.  Schedule the veteran for a VA 
examination of the right knee.  Provide 
the examiner with the claims file, which 
is to be reviewed to ascertain changes in 
the veteran's knee leading up to and 
since the March 2003 surgery.  The 
examiner is to conduct a clinical history 
and examination to ascertain and provide 
opinions on the following:

?	Report the current range of motion 
of the right knee, whether there is 
recurrent subluxation or lateral 
instability, and any other findings 
pertinent to the function of the 
right knee.  Perform any studies or 
tests necessary to make these 
determinations.

?	How and to what degree do the 
increases in symptoms the veteran 
testified occur in winter affect the 
function of his right knee?  This is 
to be expressed in terms of probable 
reduction in range of motion due to 
seasonal increases in pain, 
fatigability and endurance, and any 
other factors that are pertinent in 
the examiner's medical judgment.

?	What signs, symptoms, and functional 
impairments led up to the veteran's 
March 2003 right knee surgery, and 
how were these related to the 
veteran's service-connected 
synovitis?

?	How did his right leg become 1.5 cm. 
shorter in October 2003 than it was 
in November 2002, as reported in VA 
examinations of those dates, and how 
does that shortening affect the 
veteran's right knee function?

3.  Readjudicate the claim for increased 
rating of synovitis of the right knee.  
Explain the choice of diagnostic code or 
codes.  See 38 C.F.R. § 4.27.  If any 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


